Citation Nr: 0929992	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  08-14 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder to include posttraumatic stress disorder, depression 
and anxiety.

2.  Entitlement to service connection for right knee 
chondromalacia. 

3.  Entitlement to service connection for a hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The Veteran served on active duty from September 1988 to 
April 1989, and from January 1991 to May 1991..

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Huntington, West 
Virginia Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

On August 10, 2009, prior to the promulgation of a decision 
in the appeal, the appellant withdrew his appeal to the 
denials of entitlement to service connection for a 
psychiatric disorder to include posttraumatic stress 
disorder, anxiety and depression; entitlement to service 
connection for a hearing loss; and entitlement to service 
connection for right knee chondromalacia.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant. 38 C.F.R. § 20.204.  The appellant has 
withdrawn the appeal to his claims of entitlement to service 
connection for a psychiatric disorder to include 
posttraumatic stress disorder, anxiety and depression; 
entitlement to service connection for hearing loss; and 
entitlement to service connection for right knee 
chondromalacia.  Therefore, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
these issues and the appeal to these issues is dismissed.


ORDER

The claims of entitlement to service connection for a 
psychiatric disorder to include posttraumatic stress 
disorder, anxiety and depression; hearing loss; and right 
knee chondromalacia are dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


